Citation Nr: 1760628	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-44 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI), prior to December 9, 2013.  

2.  Entitlement to a disability rating in excess of 70 percent for PTSD with TBI, from December 9, 2013.  

3.  Entitlement to an initial disability rating in excess of 30 percent for vertigo.  

4.  Entitlement to an initial compensable evaluation for left foot pes planus.  

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 2005 to October 2011, to include service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, January 2012, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the November 2011 rating decision, the RO granted service connection for PTSD, assigning a disability rating of 30 percent, effective as of October 22, 2011.  In January 2012, the RO also granted service connection for vertigo, assigning a disability rating of 30 percent, effective as of October 22, 2011.  Finally, in February 2012, the RO granted service connection for both bilateral hearing loss and left foot pes planus, assigning a noncompensable evaluation for both disabilities, effective as of October 22, 2011.  Jurisdiction of the matter is now with the RO in Philadelphia, Pennsylvania.  

In November 2012, the Veteran submitted a statement which disagreed with the assigned disability ratings for all of the disabilities on appeal, which the RO effectively treated as a Notice of Disagreement (NOD).  In a September 2013 rating decision, the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD, effective as of October 22, 2011.  On a later date in September 2013, the RO issued a Statement of the Case (SOC), which denied a disability rating in excess of 50 percent for PTSD, and also denied increased initial disability ratings for the Veteran's service-connected vertigo, left foot pes planus, and bilateral hearing loss.  In December 2013, the Veteran filed a substantive appeal for these issues.  

During the pendency of the appeal, the RO issued a rating decision in November 2014, which granted an increased rating of 70 percent for the Veteran's service-connected PTSD, effective as of December 9, 2013.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been characterized accordingly above to represent the issues remaining on appeal.  

The Board notes that the Veteran also originally claimed service connection for a deviated septum.  This issue has become moot as service connection was granted in a June 2017 rating decision.  Thus, this issue is not before the Board.  

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has been afforded VA examinations to determine the severity of his service-connected PTSD, vertigo, left foot pes planus, and bilateral hearing loss.  The record reflects that the Veteran was last afforded VA examination(s) for each disability on appeal as follows:  PTSD was last evaluated in April 2011 and September 2014; vertigo was last evaluated in September 2014; left foot condition was last evaluated in February 2011; and bilateral hearing loss was last evaluated in July 2016.  

During the September 2017 hearing, the Veteran asserted that the assigned disability ratings for his service-connected disorders do not reflect the actual level of severity of each disability, and also that these conditions may have worsened.  Furthermore, with specific regard to his PTSD examination, the Veteran indicated that he believed that all medical documentation was not reviewed by the VA examiners, namely a critical June 2011 private medical record from a private physician with the initials of B.M.  In addition, in connection with the left foot condition, the Veteran also indicated his belief that a 2005 service treatment record which showed that he was diagnosed with Lisfranc's injury was not included in the evidence of record; thus, the Veteran indicated his concern that the prior VA examination of the left foot condition did not consider all relevant medical evidence.  

Based on the Veteran's assertions that (1) his disabilities on appeal are actually worse than what is reflected with the assigned disability ratings, and may have worsened, and (2) the prior VA examinations for PTSD and the left foot condition did not consider all relevant medical records, the Board finds that a new VA examination for each disability on appeal is warranted.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board notes that the record reflects that the Veteran failed to appear, without good cause proffered, to VA examinations that were scheduled in November 2016, December 2016, and April 2017, to evaluate the severity of his service-connected disabilities.  During the September 2017 hearing, the Veteran's representative requested that the Veteran be given another opportunity to report to a VA examination for each disability on appeal, noting that the Veteran's psychological state due to his PTSD symptoms may have played a role in his failure to appear to previously scheduled examinations.  The Board notes that in the Veteran's November 2012 NOD, he stated that he has missed a lot of medical appointments because he does not "even ever really know what day of the week it is ever."  See November 2012 NOD.  Thus, the Veteran's lay statement corroborates the representative's contention that the Veteran's history of failing to appear to VA examinations may be a result of his PTSD symptoms.  Therefore, the Board finds that the Veteran should be afforded a final opportunity to appear for a VA examination in connection with his claims.  

The Veteran is advised, however, that any findings reported during the new VA examinations will be critical to the evaluation of his service-connected disabilities, and that VA's duty to assist is not a one-way street.  He also has an obligation to cooperate with VA in ensuring that duty is satisfied.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2017).

In addition, a copy of the 2005 service treatment record as referenced by the Veteran during the September 2017 hearing does not appear to be associated with the claims folder.  On remand, a search for additional service treatment records, including potential inpatient or clinical care, should be conducted.  Also, on remand, the AOJ should make appropriate efforts to ensure that all pertinent VA treatment records are associated with the claims folder.  
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  Conduct a search for additional service treatment records, including potential clinical records or records of inpatient treatment, pertaining to Lisfranc's injury.  Ask the Veteran for a time frame of when he was diagnosed with Lisfranc's injury, and where, if he can recall.  If unable to locate, the Veteran must be properly notified.  

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected PTSD with TBI.  The examiner must review the claims file and all previous VA and private examination reports, including the June 2011 private record from Dr. B.M.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings reported in detail.  The examiner should specifically provide the following:  

(a)  Provide a full multiaxial diagnosis with a global assessment of functioning score.  

(b)  Specifically discuss the effects of the Veteran's PTSD with TBI on his occupational and social functioning.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected vertigo disorder.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  

The examiner is requested to describe all manifestations and symptoms of the Veteran's service -connected vertigo disorder, to include the functional impairment caused by it.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

5.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any left foot disability, to include pes planus.  The Veteran should be evaluated by a physician of appropriate expertise, to include a podiatrist, if possible.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, should be completed, and all clinical findings reported in detail.  

The examiner is requested to comment on the severity of the Veteran's service connected left foot disability throughout the rating period.  The examiner should discuss the effect of the disability on his occupational functioning and daily activities.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

6.  Finally, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review. The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test.  The examiner should also describe the Veteran's reported effects of the Veteran's hearing loss disability on his functioning.  
The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.  

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




